UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4897


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RODNEY DEMARIUS HINES,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:19-cr-00276-TDS-1)


Submitted: July 14, 2020                                          Decided: August 27, 2020


Before NIEMEYER, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Ames Chamberlin, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Veronica L.
Edmisten, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rodney Demarius Hines pled guilty to possession of a firearm by a convicted felon,

in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2018). The district court calculated

Hines’ advisory sentencing range under the U.S. Sentencing Guidelines Manual (2018) at

27 to 33 months’ imprisonment and, after imposing an upward variance, sentenced Hines

to 72 months’ imprisonment. Hines challenges the substantive reasonableness of this

sentence on appeal. We affirm. *

       We review the reasonableness of a criminal sentence “under a deferential abuse-of-

discretion standard” and assess the substantive reasonableness of the sentence under “the

totality of the circumstances.” Gall v. United States, 552 U.S. 38, 41, 51 (2007). This

standard applies whether the sentence is “inside, just outside, or significantly outside the

Guidelines range.” United States v. Rivera-Santana, 668 F.3d 95, 100-01 (4th Cir. 2012)

(internal quotation marks omitted). Although an above-Guidelines-range sentence carries

no presumption of reasonableness on appeal, “a sentence outside the Guidelines carries no

presumption of unreasonableness.” Irizarry v. United States, 553 U.S. 708, 714 (2008).

       In reviewing the substantive reasonableness of an above-Guidelines variant

sentence, “we consider whether the sentencing court acted reasonably both with respect to

its decision to impose such a sentence and with respect to the extent of the divergence from

the sentencing range.” United States v. Washington, 743 F.3d 938, 944 (4th Cir. 2014)



       *
        We have confirmed after review of the record that the sentence is procedurally
reasonable. See United States v. Provance, 944 F.3d 213, 215, 218 (4th Cir. 2019).

                                             2
(internal quotation marks omitted). When a district court imposes a sentence outside of

the Guidelines’ advisory range, “it must consider the extent of the deviation and ensure

that the justification is sufficiently compelling to support the degree of the variance.”

United States v. Zuk, 874 F.3d 398, 409 (4th Cir. 2017) (internal quotation marks omitted).

Extraordinary circumstances, however, are not necessary to justify a deviation from the

Guidelines range. United States v. Spencer, 848 F.3d 324, 327 (4th Cir. 2017). “[E]ven

though we might reasonably conclude that a different sentence is appropriate, that

conclusion, standing alone, is an insufficient basis to vacate the district court’s chosen

sentence.” Zuk, 874 F.3d at 409 (internal quotation marks, ellipsis, and brackets omitted).

Rather, “we give due deference to the district court’s decision that the § 3553(a) factors,

on a whole, justify the extent of the variance.” Id. (internal quotation marks omitted).

       Hines argues that his sentence is substantively unreasonable because it is greater

than necessary to comply with the purposes of 18 U.S.C. § 3553(a) (2018) in view of the

fact that his offense conduct—shooting his firearm at the residence in a neighborhood

where he believed the boyfriend of the mother of some of his children resided and

threatening to shoot her—did not result in any person being hurt and in light of his

incarceration history and personal history and circumstances. Although the district court

sentenced Hines to a prison term over three years above the top of the advisory Guidelines

range, we conclude that this term does not amount to an abuse of discretion under the

totality of the circumstances. The district court properly considered and explained its

decision pursuant to relevant 18 U.S.C. § 3553(a) factors. As the district court noted,

although Hines had experienced some mental health issues and did not shoot a person, his

                                             3
offense conduct was egregious and serious, see 18 U.S.C. § 3553(a)(1). The conduct went

beyond mere possession of a firearm Hines knew he was not supposed to possess and

included his violent behavior of indiscriminately shooting in a residential area—evincing

his disregard for the safety of those in the neighborhood despite his capacity to understand

his conduct was inappropriate—and threatening to shoot the mother to some of his

children. The court also recognized the need for the sentence to reflect the seriousness of

Hines’ conduct, to protect the public, to promote respect for the law, and to afford adequate

deterrence, see id. § 3553(a)(2)(A)-(C), given that Hines engaged in his offense conduct

while on probation for prior offenses and after having received a lenient prior incarceration

term but was not deterred by those experiences and given his capacity to understand his

conduct was inappropriate and irresponsible but willingness to engage in it anyway.

Giving these aggravating circumstances, the district court acted within its discretion in

imposing the 72-month upward variance sentence in this case. We thus afford due

deference to the district court’s reasoned and reasonable decision that the § 3553(a) factors,

on the whole, justify the 72-month prison term. See United States v. Diosdado-Star,

630 F.3d 359, 362, 366-67 (4th Cir. 2011) (affirming variance sentence six years greater

than Guidelines range because sentence was based on district court’s examination of

relevant § 3553(a) factors).

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED

                                              4